 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN SPEARS,                                       No. 2:16-cv-2177-JAM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    EL DORADO COUNTY JAIL, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 16, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire

26   file, the court finds the findings and recommendations to be supported by the record and by

27   proper analysis.

28   /////
                                                          1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1. The findings and recommendations filed October 16, 2019, are adopted in full; and

 3        2. The County of El Dorado is dismissed without prejudice.

 4
     DATED: December 6, 2019
 5
                                              /s/ John A. Mendez____________            _____
 6

 7                                            UNITED STATES DISTRICT COURT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
